NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50187

                Plaintiff-Appellee,             D.C. No. 3:20-cr-03452-TWR-1

 v.
                                                MEMORANDUM*
JOAQUIN ROBLES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Todd W. Robinson, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Joaquin Robles appeals from the district court’s judgment and challenges a

condition of supervised release imposed following his guilty-plea conviction for

importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robles contends that, because his son is a felon, the standard supervised

release condition prohibiting him from communicating or interacting with someone

he knows is a felon without the permission of the probation officer infringes on a

particularly significant liberty interest. Thus, Robles argues, the district court was

required to explain more fully why it was imposing the condition without an

exception for his son. See United States v. Wolf Child, 699 F.3d 1082, 1092 (9th

Cir. 2012). We review for plain error because Robles did not object to the

condition in the district court. See id. at 1089. Given the record before the district

court and Robles’s relationship with his son, we cannot say that the district court

plainly erred in failing to explain why it did not exempt Robles’s son from the

condition. See United States v. Olano, 507 U.S. 725, 732-35 (1993) (describing

elements of plain error review).

      AFFIRMED.




                                           2                                    21-50187